[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT               FILED
                    ________________________    U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                      March 23, 2007
                          No. 06-12482                THOMAS K. KAHN
                      Non-Argument Calendar               CLERK
                    ________________________

                D. C. Docket No. 05-03193-CV-GET-1

WASHINGTON MUTUAL BANK,


                                                       Plaintiff-Appellee,

                              versus

SAMUEL ADAM BUSH,



                                                Defendant-Third-Party-
                                                   Plaintiff-Appellant,

                              versus

THOMAS W. THRASH, JR.,


                                                Third-Party-Defendant-
                                                             Appellee.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                      (March 23, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

       Samuel Adam Bush, proceeding pro se, appeals the district court’s dismissal

of his third party complaint against a federal district judge. We find no error and

therefore affirm the dismissal.1

       “Few doctrines were more solidly established at common law than the

immunity of judges from liability for damages for acts committed within their

judicial jurisdiction. . . .” Pierson v. Ray, 386 U.S. 547, 553-54, 87 S.Ct. 1213,

1217, 18 L.Ed.2d 288 (1967). Judicial immunity applies when (1) “the judge

deal[t] with the plaintiff in his judicial capacity” and (2) the judge did not act “in

the ‘clear absence of all jurisdiction.’” Dykes v. Hosemann, 776 F.2d 942, 945

(11th Cir. 1985) (en banc) (quoting Stump v. Sparkman, 435 U.S. 349, 357, 98


       1
         We have previously dismissed, for lack of jurisdiction, Bush’s appeal to the extent it
sought judicial review of an order remanding his case to state court. Because we also noted, at
that time, that we would consider the denial of a post-judgment tolling motion to reconsider, we
do so here, which we deem to be a challenge to the original judgment of dismissal.
See Kicklighter v. Nails by Jannee, Inc., 616 F.2d 734, 738-39 n.1 (5th Cir. 1980).

                                                2
S.Ct. 1099, 1105, 55 L.Ed.2d 331 (1978)). “This immunity applies even when the

judge’s acts are in error, malicious, or were in excess of his or her jurisdiction.”

Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000).

      Accepting all of the allegations in Bush’s third party complaint as true and

construing them in a light most favorable to Bush, we conclude that no claim is

stated. See Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). An improper

remand by a federal judge in a federal case is not a viable claim under Bivens, the

Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680, or any applicable state

statute. See, e.g., Bolin, 225 F.3d at 1240-43.

      Assuming, arguendo, that an improper remand was a viable claim, Judge

Thrash is entitled to judicial immunity. The first requirement for immunity is

satisfied because, by issuing an order to remand, Judge Thrash was dealing with

Bush in his judicial capacity. See Dykes, 776 F.2d at 945; see also Forrester v.

White, 484 U.S. 219, 227, 108 S.Ct. 538, 544, 98 L.Ed.2d 555 (1988) (absolute

judicial immunity applies to “the paradigmatic judicial acts involved in resolving

disputes between parties who have invoked the jurisdiction of a court”). The

second requirement is met because the U.S. District Court had subject matter

jurisdiction such that it could remand the dispossessory action to state court and

require that any subsequent removal action by Bush be accompanied by a bond.



                                           3
See Dykes, 776 F.2d at 943. Although Bush contends that injunctive relief is not

barred by judicial immunity, our caselaw holds otherwise, see Bolin, 225 F.3d at

1242-43, and cannot be overruled by a panel of this Court. See United States v.

Petho, 409 F.3d 1277, 1280 (11th Cir. 2005). Thus, the dismissal of Bush’s

complaint against Judge Thrash was appropriate.

      Bush does not expressly address the denial of the motion to reconsider in his

brief, and even if his pro se pleadings are liberally construed to include such a

challenge, he has not demonstrated error. The district court correctly noted that

Bush’s motion to reconsider presented no new evidence and essentially was a

restatement of his response in opposition to Judge Thrash’s motion to dismiss.

      Accordingly, the dismissal of Bush’s complaint against Judge Thrash and

the denial of Bush’s motion to reconsider are affirmed.

AFFIRMED.




                                           4